DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (20160043586, Wang) in view of Cruz et al (US 20160204626, Cruz).
As to claim 1, Wang discloses a method of charging a power source (fig. 1 load 122) coupled to a tool (device 120), the method comprising:
sending, by a charger that is external to the tool (fig. 1 charger 110 is external to 120), a first signal (par. 42 “detect a voltage on DN”, or comparing the voltage on the line 141”) via a USB cable to the tool (par. 24 “USB cable 130”) to actuate a switch of the tool to an ON position (par. 38 “when a charer 110 is connected to the device 120);
allowing a flow of power via the USB cable to the power source when the switch is in the ON position (fig. 6, “charger provides default output power level via VBUS and GND line of USB cable”); and 
implementing, with the charger, a control line in the USB cable (fig. 6 s308-s322).
Wang does not disclose the steps of measuring and ceasing as in the claim (instead Wang discloses the charger comprises an overvoltage protection means, par. 46, 48). In the same field of art (power control), Cruz discloses a battery charger which includes a plurality of components including a power supply. The battery charger also includes a temperature sensor that senses the temperature of at least one of the plurality of battery charger components, for example a transformer (abstract). In one embodiment, Cruz discloses the step of: allowing a flow of power via a cable to a power source (fig. 4 s216 “supply low current mode power to battery pack), measuring, by the charger (fig. 2 charger 100’), a voltage of the power source (s218 “Vbatt < Vth?”), via a control line (fig. 2. Note: The lines between charger 100’ and source device 102); and ceasing the flow of power (s220 and s212) when the measured voltage (Vbatt) substantially meets a voltage threshold (Vth). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Wiederhold, by measuring, by the charger, a voltage of the power source, via the control line and ceasing the flow of power when the measured voltage substantially meets a voltage threshold. The motivation is to reduce the charging time of the system (par. 10).
	As to claim 2, Wang/Cruz discloses the method of claim 1, wherein ceasing the flow of voltage power includes sending, by the charger, a second signal (Chang, par. 16 “second control signal”) via the USB cable to the tool to actuate a switch of the tool to an OFF position (“disconnects the voltage input 131”).
	As to claim 3, Wang/Cruz discloses the method of claim 1, wherein ceasing the flow of voltage power includes ceasing, by the charger, the flow of power (Cruz, fig. 4 step 220).
	As to claim 5, Wang discloses a method of charging a power source coupled to a tool (fig. 1 load 122), the method comprising:
	sending, by a charger that is external to the tool (fig. 1 charger 110 is external to 120), a first signal (par. 42 “detect a voltage on DN”, or comparing the voltage on the line 141”) via a USB cable to the tool (par. 24 “USB cable 130”) to actuate a switch of the tool to an ON position (par. 38 “when a charer 110 is connected to the device 120);
allowing a flow of power via the USB cable to the power source when the switch is in the ON position (fig. 6, “charger provides default output power level via VBUS and GND line of USB cable”); and 
implementing, with the charger, a control line in the USB cable (fig. 6 s308-s322).
Wang does not disclose the steps of measuring and ceasing as in the claim. In the same field of art (power control), Cruz discloses a battery charger which includes a plurality of components including a power supply. The battery charger also includes a temperature sensor that senses the temperature of at least one of the plurality of battery charger components, for example a transformer (abstract). In one embodiment, Cruz discloses the step of: allowing a flow of power via a cable to a power source (fig. 4 s216 “supply low current mode power to battery pack), measuring, by the charger (fig. 2 charger 100’), a temperature of the power source (par. 50, “temperature of the battery pack”), via a control line (fig. 2. Note: The lines between charger 100’ and source device 102); and ceasing the flow of power (“stop the charging process”) when the measured temperature substantially meets a temperature threshold (“temperature threshold”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Cruz, by measuring, by the charger, a temperature of the power source, via the control line and ceasing the flow of power when the measured temperature substantially meets a temperature threshold. The motivation is to reduce the charging time of the system (par. 10).
	As to claims 6, Wang/Cruz discloses the method of claim 5, wherein ceasing the flow of power includes sending, by the charger, a second signal (Chang, par. 16 “second control signal”) via the USB cable to the tool to actuate a switch of the tool to an OFF position (“disconnects the voltage input 131”).
	As to claims 7, Wang/Cruz discloses the method of claim 5, wherein ceasing the flow of power includes ceasing, by the charger, the flow of power (Cruz, fig. 4 s220).
	As to claim 9-13, all the same elements of claims 1-8 are listed (Note: Claim 9 is a combination form of claims 1 and 5).  Therefore, the supporting rationale of the rejection to claims 1-8 applies equally as well to claims 9-13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P/Examiner, Art Unit 2184     


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184